     Case 5:20-cr-00145 Document 7 Filed 08/19/20 Page 1 of 1 PageID #: 16




                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BECKLEY


UNITED STATES OF AMERICA

v.                                                 Criminal No. 5:20-cr-00145

JULIE M. WHEELER
RODNEY WHEELER

                                      ORDER

      On August 18, 2020, the Grand Jury, after retiring to their chambers and having

considered its presentments, returned a report to the Court and presented the above-

captioned matter as an indictment to be returned this date.

      Upon motion by the United States, it is ORDERED that a bench warrant be issued

forthwith for each defendant.    Law enforcement officers shall be authorized to take

necessary and appropriate measures to effect the defendant’s arrest.

      The Clerk is directed to send a copy of this Order to the United States Attorney,

United States Marshal, and the United States Probation Office.

      ENTER: August 19, 2020
